            Case 1:20-cv-04804-RA Document 28 Filed 08/25/20 Page 1 of 1

                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 8-25-20

 AGRI EXOTIC TRADING, INC.,

                                 Plaintiff,

                          v.                                          20-CV-4804 (RA)

 CLINTON HALL HOLDINGS, LLC,                                               ORDER
 DREAMY BURGERS AND BEER 51, LLC,
 GREAT BEER, FOOD AND GAMES, LLC,
 SWEET 36 HOSPITALITY, LLC, T.B.
 FULTON 2, LLC, AND ARISTOTLE G.
 HATZIGEORGIOU,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         This action was filed on June 23, 2020. On June 26, 2020, the Court ordered Plaintiff to

notify it within five days of effecting service on all Defendants, and to file affidavits on the docket

certifying that such service had been effectuated. Dkt. 16. Although Plaintiff filed affidavits of

service on July 1st and July 31st, it has not notified the Court of whether it has served all Defendants

in this case. On August 24, 2020, however, Plaintiff filed a proposed clerk’s certificate of default as

to all six Defendants, Dkt. 25, and the Clerk of Court issued a Certificate of Default as to these

Defendants that same day, Dkt. 27. No later than August 31, 2020, Plaintiff shall file a letter

updating the Court as to the status of this case, including how and when it served each Defendant.

Plaintiff shall provide a copy of this Order to Defendants and file proof of service on the docket.

SO ORDERED.
Dated:      August 25, 2020
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
